 Case 8:18-cv-01862-TPB-JSS Document 52 Filed 06/25/20 Page 1 of 2 PageID 883



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

GLENDA PEREZ,

      Plaintiff,
v.                                             Case No. 8:18-cv-1862-T-60JSS

CIGNA HEALTH AND LIFE
INSURANCE COMPANY,

      Defendant.
______________________________/

           ORDER ADOPTING REPORT AND RECOMMENDATION

      This matter is before the Court on consideration of the report and

recommendation of Julie S. Sneed, United States Magistrate Judge, entered on June

4, 2020. (Doc. 50). Judge Sneed recommends “Petitioner’s Application to Vacate

Arbitration Award” (Doc. 1) be denied. Plaintiff filed her objection on June 17, 2020.

(Doc. 51). Defendant did not file an objection to the report and recommendation, and

the time to object has expired.

      After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate judge’s

report and recommendation. 28 U.S.C. § 636(b)(1); Williams v. Wainwright, 681 F.2d

732 (11th Cir. 1982). In the absence of specific objections, there is no requirement

that a district judge review factual findings de novo, Garvey v. Vaughn, 993 F.2d 776,

779 n.9 (11th Cir. 1993), and the court may accept, reject, or modify, in whole or in

part, the findings and recommendations. 28 U.S.C. § 636(b)(1)(C). The district judge

reviews legal conclusions de novo, even in the absence of an objection. See Cooper-
 Case 8:18-cv-01862-TPB-JSS Document 52 Filed 06/25/20 Page 2 of 2 PageID 884



Houston v. S. Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994); Castro Bobadilla v. Reno, 826

F. Supp. 1428, 1431-32 (S.D. Fla. 1993), aff’d, 28 F.3d 116 (11th Cir. 1994) (table).

        Upon due consideration of the record, including Judge Sneed’s report and

recommendation, the Court adopts the report and recommendation. The Court agrees

with Judge Sneed’s detailed and well-reasoned factual findings and legal conclusions,

including that the Court has jurisdiction over this matter, and that Plaintiff has failed

to establish a basis to vacate the arbitrator’s decision in this case. Consequently,

“Petitioner’s Application to Vacate Arbitration Award” (Doc. 1) is denied.

        Accordingly, it is

        ORDERED, ADJUDGED, and DECREED:

(1)     Judge Sneed’s report and recommendation (Doc. 50) is AFFIRMED and

        ADOPTED and INCORPORATED BY REFERENCE into this Order for all

        purposes, including appellate review.

(2)     “Petitioner’s Application to Vacate Arbitration Award” (Doc. 1) is hereby

        DENIED.

(3)     The Clerk is directed to terminate any pending motions and deadlines, and

        thereafter close this case.

        DONE and ORDERED in Chambers, in Tampa, Florida, this 25th day of June,

2020.




                                        Page 2 of 2
